182 S.W.3d 482 (2004)
357 Ark. 500
Roxanne WALLS
v.
ARKANSAS DEPARTMENT OF HUMAN SERVICES.
No. 04-481.
Supreme Court of Arkansas.
May 20, 2004.
DeeNita D. Moak, for appellant.
No response.
PER CURIAM.
Appellant, by and through her attorney, DeeNita D. Moak, has filed a petition for writ of certiorari to complete the record. The record reflects that an order terminating *483 parental rights and granting the Arkansas Department of Human Services the power to consent to adoption of appellant's three children was filed on October 1, 2003. Appellant filed a timely notice of appeal on October 28, 2003. On January 21, 2004, the trial court entered an order extending the time to file the record on appeal until May 21, 2004. A partial record was lodged with this court's clerk on May 3, 2004, contemporaneous with the filing of the petition for writ of certiorari to complete the record.
Three court reporters and the Independence County Circuit Clerk are responsible for preparing the transcript and record. One of the court reporters, Alan Hill, needs additional time to complete his portion of the transcript, and the circuit clerk, Claudia Nobles, needs additional time to incorporate all transcripts into the record in this case. Appellant requests this court to extend the time for completion of the record on appeal; to issue a writ of certiorari to Alan Hill, the court reporter, and to Claudia Nobles, the circuit clerk, to complete the transcript and record in this case.
We authorize the lodging of the partial record in this case and issue a writ of certiorari directing Alan Hill and Claudia Nobles to complete and file the transcript in this matter within thirty days of the date of this order. Sparkman v. State, 356 Ark. 688, 158 S.W.3d 123 (2004).